Citation Nr: 0020891	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-25 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for blindness of the right 
eye.



REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 RO rating decision that 
denied the veteran's application to reopen his claim of 
service connection for blindness of the right eye.

In April 1997, the Board found that new and material evidence 
had not been submitted to reopen the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").  

In an October 1998 Order, the Court vacated the Board's 
decision and remanded the claim for a redetermination of the 
reopening question. 

In a March 1999 decision, the Board determined that new and 
material evidence had been submitted, and the claim was 
reopened.  Further, the Board found that the veteran's claim 
was well grounded.  Consequently, the Board remanded the 
appeal for additional development and a de novo review of the 
claim.


REMAND

In the March 1999 decision, the Board remanded the claim and 
instructed the RO to conduct all indicated development and to 
conduct a de novo review of the claim.  In an April 1999 
letter, the RO asked the veteran to furnish specified 
evidence; however, the veteran failed to respond to the 
letter.  The veteran also failed to appear for a scheduled 
ophthalmology examination.  

As a result, the RO readjudicated the claim.  In doing so, 
however, the RO did not conduct a de novo review of the 
claim.  Rather, despite the decision of the Board to reopen 
the claim and to find it well grounded, the RO again 
determined that new and material evidence had not been 
submitted to reopen the claim.  Thus, the Board must again 
remand the claim for initial de novo consideration of the 
issue of service connection for blindness of the right eye.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000); Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

After undertaking all indicated 
development, the RO should conduct a de 
novo review of the veteran's claim of 
entitlement to service connection for 
blindness of the right eye.  Due 
consideration should be given to all 
pertinent laws and regulations.  The 
evidence, both positive and negative 
should be carefully weighed and the 
credibility of each item assessed.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




